Title: Richard Jackson: Opinion on Parliamentary Power over the Colonies, [c. 6 February 1765?]
From: Jackson, Richard
To: 


This undated document, in Richard Jackson’s hand, with an endorsement by Franklin, is found among Franklin’s papers. The general subject is the same as that of a speech Jackson made in the House of Commons on Feb. 6, 1765, against the bill to impose stamp duties on the colonies. As Jared Ingersoll, co-agent with Jackson for Connecticut, reported to Governor Fitch five days later, Jackson cited the acts granting representation to Wales, Chester, and Durham, produced copies of the latter two acts, and called attention to their preambles which explained that taxing the counties when they had no members in Parliament “to represent their Affairs” had “often proved hard and injurious, &c.” On this ground, Jackson had pointed out, they had been granted representation, and if this “could be a reason in the case of Chester and Durham, how much more so in the case of America.” Jackson himself wrote a longer summary of this speech four months later to an unidentified American correspondent. It does not specifically identify the parliamentary precedents for colonial representation as Ingersoll’s report had done, but it does contain other similarities to the draft “Opinion” presented here.
The parallels between Jackson’s speech as reported and this “Opinion” (though they differ considerably in topical arrangement) strongly suggest either that this paper was a draft composed in preparation for that speech or a summary of its argument written down for Franklin after its delivery. It is therefore tentatively assigned to the known date of that speech. The similarity of part of its subject matter to Franklin’s Notes on Parliamentary Precedents, printed immediately above, is evident. But, as mentioned in the headnote to that document, it cannot be said with certainty that the two papers are connected in origin or, if they are, which one led to the preparation of the other.
 
[Circa February 6, 1765?]
No Sober wise man can doubt the Constitutional Authority of Parliament to impose Taxes of every sort on every part of the British Dominions.

Because an Universal Legislature is a necessary part of every intire State, the Parliament is that Universal Legislature of the British Dominions and must be so unless it be contended either that the British Dominions do not form one Intire State or that there is some other Universal Legislature.
Whatever was the Origin of Parliament; it has so long made Laws for every part of the Dominions of England though every part has never been actually represented by Members in whose Election they had a share that the Constitutional Right of doing so cannot be called in Question but upon Principles that will overturn every Constitution in Europe.
It has in fact made such Laws at all times for the Colonies, in America, and for the Kingdom of Ireland, and it likewise made Laws that bound Wales the Counties of Durham and Chester and many other parts of this Island before those parts sent Representatives to Parliament.
But though the Constitution gives this Power to Parliament, because an Universal Legislature seems a necessary part of every well constituted State yet this Power has always been exercised with great Moderation and even Abstinence, because the same Wisdom and Discretion that always governs the Proceedings of Parliament have prescribed Moderation and Abstinence in these Cases.
It might be proved were it necessary that the Countys of Durham and Chester were once not taxed in common with the rest of the Kingdom and subsidys and [illegible] imposed by Parliament and when it was judged expedient to blend these Countys as well as Wales with the other Parts of the Kingdom it was judged just and politick to give them a share in the Election of that Body which when chosen was the Representative of the whole Body of Commons of the Nation, which indeed it was before, but without answering the Ends for which a Representation is designed so compleatly as it does after this Addition to it.
The Reasons that induced these Additions are set forth with so much force in the Preamble to the Acts giving the Rights to elect Members to the Towns and County of Chester and Durham particularly the former, that I can add nothing to them.
For Reasons of the like kind this Right had at various times been communicated to many other Towns in the Kingdom, and even to the Towns of Berwick and Calais without it.

It has never been given to Ireland or to any part of the Plantations, because it has not hitherto been judged expedient to make frequent Laws respecting either or to impose any Taxes meerly for the sake of raising Money. Taxes it is true have been laid for the sake of regulating Trade, and a Post Office has been erected in America with an exclusion of all private persons from carrying on the same business, such an exclusion is necessary to the existence of a General Post office, and such a Post office is almost necessary to the wellbeing of a commercial State; but although this Institution may produce a Revenue, as well as Laws for regulating Trade neither can properly be called Tax Laws any more than Penal Laws can be called so, which yet may produce a considerable Revenue to the Government.
It is on this Principle, that I have argued that Parliament should not impose internal Taxes on America, not that Parliament has not an universal and unlimited Power; but that Parliament for its own sake and the Welfare of all the British Dominions will wish that assemblies may continue in America, (which they will hardly do if there be no occasion to call them together) untill they supply their place by calling Members from America and that the People of the Colonys may from thence derive a Confidence in the Legislature that is essential to the well being of Government.
 
Endorsed: Mr Jackson’s Opinion of Parliamentary Power over the Colonies.
